Citation Nr: 1708908	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right lower extremity disability, to include the hip, thigh, and knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1976 to December 1976 and May 1997 to January 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the record.  

The Veteran's service treatment records (STR) show that he injured his back in 1997 when he slipped and fell descending from a radar.  The Veteran was granted service-connection for lumbar spondylosis in September 2004 (effective April 30, 1999) as a result.  He receives ongoing treatment, including spinal injections, for this disability.  The Veteran has claimed that his current right lower extremity disability is potentially related to this in-service injury, and a private medical record from August 2005 has noted that he Veteran's lumbar spondylosis disability resulted in bilateral lower extremity pain (from hip to toe) as well as difficulty walking and running.  As a result, at the 2016 hearing, the undersigned encouraged the Veteran to seek an increased rating for his service-connected low back disability.  A November 2016 Disability Benefits Questionnaire notes that Veteran has moderate radiculopathy that bilaterally affected his lower extremities.  Subsequently, in a November 2016 rating decision, he was awarded service-connection for radiculopathy of the right (and left) lower extremity.  Thus, the right lower extremity claim has been granted to this extent.  The Veteran has alleged other theories of entitlement for other right lower extremity disabilities, which are addressed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination of the knees and hips in December 2011.  The Board observes that this VA examination was inadequate.  The VA examination noted that the Veteran complained of right leg and hip pain; however, it did not address whether or not any of the Veteran's service-connected disabilities, or any related to treatments of same, aggravated his right lower extremity disability.  Further, it did it consider the Veteran's full medical records, his lay statements, and did not consider a documented April 2001 PT injury incurred during a period of INACDUTRA.  Further, it appears from the record that there are outstanding military personnel records, such as a line of duty report for the April 2001 PT incident.  This has not been associated with the record, and there is no memorandum of unavailability in the event that the record could not be acquired. As such, remand for further evidentiary development is necessary.   

The Board notes that the record shows that the Veteran has several possible theories of service connection for his current lower right extremity disability.  They are summarized below.  

At the October 2016 hearing, the Veteran noted that a bone graft from his right hip was used in his cervical graft procedure.  He claimed that this graft procedure may be potentially related to his current pain symptoms.  The record shows that Veteran underwent cervical spinal fusion in November 2004 to treat his service-connected cervical spine spondylosis.  Private medical records from November 2004 of the cervical spine fusion expressly noted that bone was harvested from the Veteran's hip for the graft procedure; however, the side of the hip it was harvested from was not indicated.  

The Veteran claims that a right hamstring injury incurred during PT is related to his right lower extremity disability.  In a July 2007 VA medical record, the Veteran reported that he first pulled his right hamstring in and around 1997, and in a May 2012 VA orthopedic outpatient note the Veteran noted that in this time period he injured his hamstrings running in service.  At the October 2016 hearing, the Veteran testified that he injured his hip in April 2001 during a period of INACDUTRA.  He testified that his right leg "popped," affecting his hamstring, thigh, and the rest of his leg during PT sprints.  Military treatment records from April 2001 show that the Veteran visited sick call for an injury to his right buttock and thigh that he sustained during sprints.  He was diagnosed with a right gluteal and hamstring strain.  His payment records show that this injury occurred during a period of INACDUTRA.  The Veteran has also claimed that this April 2001 injury resulted in additional similar injuries to his right lower extremity while running in May 2007 and April 2008.  

In a May 2002 report of medical history, the Veteran reported that he injured his knee while changing a truck tire, with a corresponding examiner's summary that that Veteran's right knee locks occasionally due to an injury from the 80s.  The Veteran's STRs show that in May 1981, he twisted his left knee while jumping onto a lug wrench to remove a truck tire.  The Line of Duty Determination from this incident, however, does not indicate which knee the Veteran injured during this event.  He is currently service-connected for left knee patellofemoral syndrome.  In an October 2013 VA treatment record, the Veteran was assessed to have degenerative joint disease of the bilateral knees.  

Please also note that in a July 2008 VA pain clinic record, the Veteran stated that his bilateral lower extremity pain began over ten years ago without injury or event.  In a February 2004 VA examination, the Veteran stated that during training in 1992 he had a closed head injury (per May 1992 STR, struck his head on the underside of a truck's door).  He claimed that this injury may be related to his intermittent loss of use of his lower extremities.  Further, this record shows that the Veteran's right tibia showed signs of prior injury.  The record additionally shows that the Veteran works as an electrician, and that he reported to have fallen from ladders during this civilian employment.  For example, In December 2011, the Veteran fell at work and experienced radicular symptoms to his lower right extremity.  

Accordingly, the case is REMANDED for the following action:

1. Please request for the Veteran to provide names and addresses of all medical care providers who treated his lower right extremity disability since leaving service, and provide him with the opportunity to submit additional records in support of his claim of service connection for a lower right extremity disability.

2. Please obtain any VA treatment records since the Veteran's separation from service that have not already been associated with the claims file.  Please also obtain any outstanding military personnel records, to include a line of duty determination for the April 2001 PT injury.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  After completion of the above, please arrange for the Veteran to be scheduled for a VA examination, to respond to the following questions:

a. Please identify (by medical diagnosis) the Veteran's current lower right extremity disabilities, including degenerative joint disease of the right knee, any residuals of right gluteal and hamstring strain in service, and any residuals of a reported head injury in service.  For each lower right extremity disability found, please indicate:
b. Is it at least as likely as not (a 50 percent or greater probability) that each such disability, including osteoarthritis, of the hip and knee, began in (or is otherwise related to) the Veteran's military service?  Please consider and discuss as necessary the right gluteal and hamstring strain noted in service in 2001 and the incident in service in 1992 when he struck his head on the underside of a truck door (which he reports may have led to his right lower extremity symptomatology).
c. Is it at least as likely as not that each such disability was caused by a service-connected disability?  Please consider and discuss as necessary evidence that he had a bone graft of the hip (side unclear) as part of surgical treatment for his service-connected cervical spine disability. 
d. Is it at least as likely as not that each such disability was aggravated (permanently worsened) by a service-connected disability?  

The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be undertaken.  The examiner must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying disorder versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of mood disorder (i.e., a baseline) before the onset of the aggravation. 

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




